"-·-----   -----   --    -- --·   ---~------   --- -   -




                        Order issued September               /L/ , 2012




                                                                                In The
                                                                      Qrnurt nf l\ppeals
                                                           .llfiftq 1lli.strict nf Wexa.s at 1.Ballit.s
                                                                          No. 05-12-00853-CR


                                                             DERWIN DWIGHT MOORE, Appellant

                                                                                 v.
                                                               THE STATE OF TEXAS, Appellee


                                                                              ORDER

                                   The Court GRANTS court reporter Debi Harris's September 7, 2012 motion for

                        extension oftime to file reporter's record.

                                   We ORDER Ms. Harris to file the reporter's record within THIRTY DAYS from the

                        date of this order.